             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 1 of 91




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION



 ADVANCED AERODYNAMICS, LLC,
                                                    CIVIL ACTION NO. 6:21-cv-00002
        Plaintiff,
                                                        ________________________
 v.
                                                       JURY TRIAL DEMANDED
 SPIN MASTER, LTD.,

        Defendant.

                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff ADVANCED AERODYNAMICS, LLC (hereinafter, “Plaintiff” or “Advanced

Aerodynamics”) files this Complaint for Patent Infringement against Defendant SPIN MASTER,

LTD. (hereinafter, “Spin Master” or “Defendant”) as follows:

                                   NATURE OF THE ACTION

       1.      This is a patent infringement action to stop Defendant’s infringement of one or

more claims of the following patents (collectively, the “Patents-in-Suit”), which were duly and

legally issued by the United States Patent and Trademark Office (hereinafter, the “USPTO”),

copies of which are attached hereto as Exhibit A, Exhibit B, Exhibit C, Exhibit D, and Exhibit

E, respectively:

                          Patent No.                        Title
        A.                 8,528,854         SELF-RIGHTING FRAME AND
                     (the “’8,854 Patent”)   AERONAUTICAL VEHICLE
        B.                 9,067,667         SELF-RIGHTING FRAME AND
                      (the “’667 Patent”)    AERONAUTICAL VEHICLE
        C.                 9,216,808         SELF-RIGHTING FRAME AND
                      (the “’808 Patent”)    AERONAUTICAL VEHICLE
        D.                 9,434,462         SELF-RIGHTING FRAME AND
                      (the “’462 Patent”)    AERONAUTICAL VEHICLE
        E.                10,569,854         SELF-RIGHTING AERONAUTICAL
                     (the “’9,854 Patent”)   VEHICLE AND METHOD OF USE
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 2 of 91




       2.      Plaintiff is the owner of the Patents-in-Suit and possesses all right, title and interest

in the Patents-in-Suit, including the right to enforce the Patents-in-Suit, the right to license the

Patents-in-Suit, and the right to sue Defendant for infringement and recover past damages.

       3.      Plaintiff seeks injunctive relief and monetary damages.

       4.      Plaintiff has at all times complied with the marking provisions of 35 U.S.C. § 287

with respect to the Patents-in-Suit.

       5.      Each of Advanced Aerodynamics’ licensees is contractually obligated to comply

with the marking provisions of 35 U.S.C. § 287 with respect to the Patents-in-Suit.

                                             PARTIES

       6.      Advanced Aerodynamics is a limited liability company organized and existing

under the laws of the State of Florida and maintains its principal place of business at 300 NE 12th

Avenue, #601, Hallandale Beach, Florida (Broward County), 33009.

       7.      Based upon information and belief after reviewing public information, Spin Master,

Ltd. is a corporation existing under the laws of Canada with its principal place of business at 225

King Street West, Suite 200, Toronto, Ontario, M5V 3M2, Canada. Spin Master Ltd. is an

operating company that operates globally, including in the United States.

Upon information and belief, Defendant ships, distributes, makes, uses, offers for sale, sells, and/or

advertises (and has done the same since, upon information and belief, at least 2012) aeronautical

vehicles that have self-righting frames, including the following (collectively, the “Accused

Products”).




                                                  2
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 3 of 91




   AirHogs Atmosphere Axis (“Atmosphere Axis”)




   AirHogs Drone Power Racer (“Power Racer”)




   AirHogs Hyper Drift (“Hyper Drift”)




   AirHogs Hyper Stunt (“Hyper Stunt”)




                                          3
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 4 of 91




   AirHogs Roller Copter (“Roller Copter”)




   AirHogs Star Wars (X-Wing v. Deathstar)
    (“Deathstar”)




   AirHogs Supernova (“Supernova”)




                                 JURISDICTION AND VENUE

       8.      This action arises under the Patent Laws of the United States, 35 U.S.C. § 1 et seq.,

including 35 U.S.C. §§ 271, 281, 283, 284, and 285. This Court has subject matter jurisdiction

over this case for patent infringement under 28 U.S.C. §§ 1331 and 1338(a).

       9.      The Court has personal jurisdiction over Defendant because: Defendant has

minimum contacts within the State of Texas and in the Western District of Texas; Defendant has

purposefully availed itself of the privileges of conducting business in the State of Texas and in the

Western District of Texas; Defendant has sought protection and benefit from the laws of the State

of Texas; Defendant regularly conducts business within the State of Texas, and within the Western



                                                 4
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 5 of 91




District of Texas, and Plaintiff’s causes of action arise directly from Defendant’s business contacts

and other activities in the State of Texas and in the Western District of Texas.

       10.     More specifically, Defendant, directly and/or through intermediaries, ship,

distribute, make, use, import, offer for sale, sell, and/or advertise its products in the United States,

the State of Texas, and the Western District of Texas. Based upon public information, Defendant

has committed patent infringement in the State of Texas and in the Western District of Texas.

Defendant solicits customers in the State of Texas and in the Western District of Texas. Defendant

has many paying customers who are residents of the State of Texas and the Western District of

Texas and who use Defendant’s products in the State of Texas and in the Western District of Texas.

       11.     Spin Master has furthermore hired employees who work in this judicial district

and/or directs their efforts toward this judicial district and to advance the sale of its products,

including sales of the Accused Products, by giving advice on store displays/planograms and

assisting them with inventory management advice to companies that carry Spin Master’s products

like, for instance, Walmart, Target, and Barnes & Noble.

       12.     Spin Master also derives benefits from its presence in the district, both physical and

online through purchases made using one or more interactive web sites, and sales by its retail

partners with stores located in this judicial district. Spin Master has made and intentionally placed

the Accused Products into the stream of commerce knowing of the Patents-in-Suit, knowing of the

accusation of infringement of the Patents-in-Suit, and that they were to be offered for sale in Texas,

including in this judicial district. With knowledge of the Patents-in-Suit, Spin Master has

furthermore encouraged retailers and customers to sell and use, respectively, the Accused Products

throughout the United States.




                                                   5
                 Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 6 of 91




        13.       Spin Master is subject to this Court’s specific and general personal jurisdiction

under due process and/or the Texas Long Arm Statute. This is due, inter alia, to its substantial

business in this forum, including: (i) a portion of the infringements alleged herein; and (ii) regularly

doing or soliciting business, engaging in other persistent courses of conduct in Texas, and/or

deriving substantial revenue from goods and services provided to individuals in Texas, including

this district.

        14.       Based upon publicly-available information, Spin Master is actively litigating

another patent infringement case filed against it in this district. In the matter of Interactive Play

Devices LLC v. Spin Master Ltd. (W.D. Tex. No. 6:20-cv-00066), Spin Master has answered the

Complaint (including raising counterclaims) and has participated in claim construction.

        15.       Because Spin Master is a corporation organized outside of Texas and the United

States, venue in this district is proper under 28 U.S.C. § 1391(c)(3).

                     BRIEF HISTORY OF ADVANCED AERODYNAMICS

        16.       In 2009, Advanced Aerodynamics LLC was formed in Florida (www.xtflyer.com).

Mr. James Dees, a law enforcement officer, bomb technician, and former US Marine infantry

officer, together with an engineer, Mr. “Max” Gaofei Yan, developed a new and unique drone

design. The design allows drones to crash in midair or into the ground in any position, and self-

right without human or mechanical intervention. That design was the first of any aeronautical

vehicle in aviation history to operate this way.

        17.       The company began to apply for patents worldwide including the US, Canada,

Japan, EU, Australia, China, and Israel. Within a few years, a number of patents had been

granted—one country after another. The patent portfolio grew and continues to grow, covering

various embodiments of Advanced Aerodynamics’ unique and unprecedented design.




                                                   6
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 7 of 91




       18.     While the patents were pending, the company began to promote this unique and

practical technology to a number of companies. The first Advanced Aerodynamics’ licensed

product to enter the marketplace with this design was called the “ORB.” The ORB went on to be

sold in Best Buy and a number of other major department stores. Additionally, it won the Hot

Product award by CNN Money in 2012. Following this success, a number of different mini-drones

with its design, including the Lily Ball, Alien Sphere, XT Flyer 001, and XT Flyer 005, were

released. Costco and Walmart were major sales outlets for these products.

       19.     Advanced Aerodynamics continues its research and development activities in

efforts to meet the evolving needs of the market. Some of the top universities in the aviation field

have been involved in this R&D, one of them being Embry-Riddle Aeronautical University.

       20.     To promote its patented designs and products, Advanced Aerodynamics has for the

past 7 years been very active and visible in the industry by attending as vendors different trade

shows and conventions, including CES in Las Vegas, the Hong Kong Toy Fair, the Neuberger Toy

Show, and AUVSI Drone and Unmanned System shows in different cities within the US.

       21.     Advanced Aerodynamics’ current product offerings includes the XT-001, XT-005,

and the XT Kids Racing Drone. Other designs are under development, including the XT-002,

which is provisioned with an AR system, and the XT-003, which is equipped with a camera for

FPV goggles.

       22.     Advanced Aerodynamics takes a very serious and active role in protecting the

intellectual property covered by its patent portfolio. Accordingly, the company has sought to

litigate and otherwise enforce its intellectual property rights against a number of major entities that

were using its patented design, including, among other entities, the “Flying Sphere” by Japanese

Department of Defense, and the “Atlas Flying Ball” by Unmanned Cowboys in the US. Advanced




                                                  7
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 8 of 91




Aerodynamics will continue to look for licensing and business opportunities and when needed,

enforce its intellectual property on companies that sell infringing products in order to protect its

business operations.

       23.     Advanced Aerodynamics has spent substantial resources and time developing and

promoting the technologies in the Patents-in-Suit. The photographs below memorialize this use

of resources and time over the years since the Patents-in-Suit were filed:




    Two inventors, James Dees and Gaofei “Max” Yan holding a prototype of the XT Flyer
                                          drone.




                                Gaofei “Max” Yan visiting ERAU




                                                 8
   Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 9 of 91




            An XT Flyer prototype being tested in a lab in ERAU




James Dees visiting Florida Central University for AR/VR technology research




                                     9
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 10 of 91




     An XT Flyer prototype being tested in a lab in Georgia Tech




              Aerodynamics research in a testing field




                                 10
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 11 of 91




              Joint Project between Advanced Aerodynamics and Miami Dade College

       24.       Advanced Aerodynamics has spent substantial resources and time in having its own

products manufactured, distributed and sold in the marketplace as well as other third-party licensed

drone products.




             James Dees signing a contract with Chinese partner for manufacturing ORB




                                                11
   Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 12 of 91




James Dees visiting one of the production factories for Advanced Aerodynamics




                Advanced Aerodynamics’ team visiting China




     Gaofei “Max” Yan holding an ORB flying toy in the production line




                                     12
     Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 13 of 91




   Gaofei “Max” Yan holding the ORB for Chinese Market in the production line




Mr. Rosenfeld, Chairman of Advanced Aerodynamics, testing XT 002 drone in China




                                      13
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 14 of 91




     Production line for XT 001 mini drone in a factory in China.




           Test flight for a XT Flyer prototype in a factory.




                                  14
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 15 of 91




                            Design and making XT Flyer mini drone

       25.     Advanced Aerodynamics has spent considerable time and expense in marketing and

visibly promoting the technologies in the Patents-in-Suit.




   Dr. Weisberg, Advanced Aerodynamics’ president at the time, at the 2012 Hong Kong Toy
                                          Fair




                                                15
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 16 of 91




        Gaofei “Max” Yan at the Hong Kong Toy Fair 2013




                              16
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 17 of 91




                   Hong Kong Toy Fair 2017




         One customer flying our product in a trade show.


                               17
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 18 of 91




              Gaofei “Max” Yan at the AUVSI in 2013




      Demonstration of XT Flyer at a drone conference meeting.




   James Dees visiting one of Advanced Aerodynamics’ distributors




                                18
        Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 19 of 91




            James Dees visiting one of Advanced Aerodynamics’ customers




Gaofei “Max” Yan visiting one of Advanced Aerodynamics customers. (Trademark Global)




            Gaofei “Max” Yan visiting Advanced Aerodynamics’ customers




                                        19
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 20 of 91




                    CES Las Vegas in 2016




                    CES Las Vegas in 2017




              Demonstration at another trade show




                              20
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 21 of 91




          Advanced Aerodynamics’ booth at a trade show




       XT Flyer products being promoted in a Chinese school




                               21
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 22 of 91




Kids drone training camp in different cities in China with XT 005 drone




                                  22
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 23 of 91




       Kids Drone Racing competition with XT 001 in China




                              23
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 24 of 91




                     Product Information




              Catalog for the XT 001 and 002 drones




     CNN Money on ORB being awarded as hot product in 2012



                               24
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 25 of 91




        Dr. Weisberg holding an ORB in Best Buy in 2012




              Catalog for the XT 001 F and XT 005




                              25
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 26 of 91




                         XT 001 F




                         XT 002




                         XT 005



                            26
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 27 of 91




              The XT 001 drone product in a store




                 XT Flyer Mini Racing Drone




                              27
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 28 of 91




                    Licensed products: the Lily Ball and Flying Alien Sphere



       26.     Advanced Aerodynamics is and has been, at all relevant times, a direct competitor

to Spin Master.

       27.     Advanced Aerodynamics has lost customers, sales, market share, and goodwill as

a result of Spin Master's infringement of the Patents-in-Suit.

       28.     All of Advanced Aerodynamics’ business is centered on drones, all of its sales are

strictly related to drones, and all sales are of drones incorporating inventions disclosed by the

Patents-in-Suit.

                   ADVANCED AERODYNAMICS’ ASSERTED PATENTS

       29.     The Patents-in-Suit were duly and legally issued by the United States Patent and

Trademark Office on September 10, 2013 (the ’8,854 Patent), June 30, 2015 (the ’667 Patent),

December 22, 2015 (the ’808 Patent), September 6, 2016 (the ’462 Patent), and February 25, 2020

(the ’9,854) after full and fair examinations. See Exs. A-E, respectively.

       30.     Plaintiff is the owner of the Patents-in-Suit, and possesses all right, title and interest

in the Patents-in-Suit including the right to enforce the Patents-in-Suit, the right to license the

Patents-in-Suit, and the right to sue Spin Master for infringement and recover past damages.



                                                  28
               Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 29 of 91




                                   DEFENDANT’S ACTIVITIES

         31.      Defendant uses, sells, advertises, offers for sale, ships, imports, or otherwise

distributes aeronautical vehicles with self-righting frames, including the Accused Product, to its

customers, either directly or through third-party vendors.

         32.      Defendant was made further aware and put on notice of its infringement of the

‘8,854 Patent, ‘667 Patent, ‘808 Patent, ‘462 Patent (and their FR, DE, GB, JP, AU, CA, and IL

counterparts) by way of email exchanges between the parties on October 9, 2017 and thereafter.

They were made further aware and put on notice of their infringement of the ‘8,854 Patent, ‘667

Patent, ‘808 Patent, ‘462 Patent (and their FR, DE, GB, JP, AU, CA, and IL counterparts) and

pending applications (one of which subsequently issued as the ‘9,854 Patent) by way of letter dated

April 26, 2019.

         33.      According to public information, Defendant owns, operates, advertises, and/or

controls at least the websites https://www.spinmaster.com and www.airhogs.com through which

Defendant advertises, sells, offers to sell, promotes, provides and/or educates customers about its

products, including the Accused Products.

         34.      Spin Master designs, manufactures, distributes and sells a wide variety of popular

toys throughout the world and is one of the largest toy companies in North America. See “Spin

Master         Celebrates   Its   20th    Anniversary,”      https://www.globenewswire.com/news-

release/2014/09/09/664758/10097837/en/Spin-Master-Celebrates-Its-20th-Anniversary.html

         35.      Spin Master’s toys have been marketed, distributed and sold throughout the world,

including in the United States.

         36.      Spin Master sells the Accused Products into the United States through retail and

electronic commerce channels, where they are then sold in retail stores (e.g., Target, Walmart,




                                                  29
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 30 of 91




Barnes & Noble) physically located in this judicial district, as well as intentionally resold into this

State of Texas and into this judicial district through various interactive web sites such as

amazon.com,      walmart.com,      target.com,    barnesandnoble.com,      www.airhogs.com,        and

www.spinmaster.com.

       37.     Between 2014 and the date of the original Complaint, Spin Master has maintained

employees whose purpose it is to encourage and support Walmart in the sale of its products,

including the Accused Products, in the United States. Between 2014 and the date of the original

Complaint, Spin Master has maintained employees whose purpose it is to encourage and support

Target in the sale of its products, including the Accused Products, in the United States. Between

2014 and the date of the original Complaint, Spin Master has maintained employees whose purpose

it is to encourage and support Barnes & Noble in the sale of its products, including the Accused

Products, in the United States. Between 2014 and the date of the original Complaint, Spin Master

maintained employees whose purpose it is to encourage and support Amazon.com in the sale of

its products, including the Accused Products, in the United States.

       38.     At all times between 2014 and the present date, Spin Master has maintained one or

more U.S. offices staffed with sales and/or marketing employees for the purpose of promoting and

supporting one or more U.S. retailers in the sale of the Accused Products. Between 2016 and the

current date, Spin Master created and/or used and/or provided to others content (e.g.,

advertisements, YouTube and other marketing videos, web pages, instruction manuals, marketing

materials) created to advance the sale and use of the Accused Products in the United States. With

Spin Master’s knowledge and consent, others (e.g., Walmart, Target, Barnes & Noble,

Amazon.com) have also used this content between 2014 and the date the original Complaint was

filed to advance the sale and use of the Accused Products in the United States.




                                                  30
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 31 of 91




       39.     Each of the Accused Products are manufactured by and imported and distributed in

the United States and this judicial district (directly and through at least Walmart, Target, Barnes

& Noble, and Amazon) by Spin Master, who is responsible for the infringing activity identified in

this Complaint, as shown on the boxes of the Accused Products and demonstrated below:

   Atmosphere Axis Drone




   Power Racer Drone




                                                31
          Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 32 of 91




   Hyper Drift Drone




   Hyper Stunt Drone




                                      32
          Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 33 of 91




   Roller Copter Drone




   Deathstar Drone




                                      33
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 34 of 91




    Supernova Drone




               COUNT I: INFRINGEMENT OF U.S. PATENT NO. 8,528,854

       40.     Plaintiff re-alleges and incorporates by reference the paragraphs above.

       41.     Plaintiff is informed and believes that Spin Master has infringed and continues to

infringe one or more claims of the ’8,854 Patent, either literally or under the doctrine of

equivalents, through the manufacture and sale of the below identified Accused Products under its

Air Hogs brand. Based upon public information, Spin Master has infringed and continues to

infringe one or more claims of the ’8,854 Patent, including Claim 1, because it ships distributes,

makes, uses, imports, offers for sale, sells, and/or advertises devices that form a self-righting frame

assembly for an aeronautical vehicle (flying machine, drone, etc.). The Accused Products have a

frame assembly which causes them to self-right when it falls to the ground at any position,

including in any inverted state (i.e. other than right-side up). Pictorial examples of each of the

Accused Products are shown above in Paragraph 7 in this Complaint, but only the specific Accused

Products identified and depicted below shall be the “Accused Products” for purposes of this

operative Complaint.



                                                  34
            Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 35 of 91




      42.     The frame assembly of the below individual Accused Products has more than two

vertical frames with an uninterrupted, continuous peripheral edge between the top portion of the

frame assembly and the base portion of the frame assembly, as shown below:

                                   Atmosphere Axis Drone




                                              35
            Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 36 of 91




      43.      The frames define a central void and have a central vertical axis with two of the

frames being in a fixed relationship. There is a weighted mass positioned at the bottom of the

frame assembly and along a central vertical axis to create a center of gravity near the bottom of

the assembly, as shown below:

                                     Atmosphere Axis Drone




and have an apex that provides an initial instability to start a self-righting process that returns the

products to an upright position, as shown below:

                                     Atmosphere Axis Drone




                                                  36
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 37 of 91




       44.      Despite knowledge of the ’8,854 Patent as early as 2017, Spin Master continues to

encourage, instruct, enable, and otherwise cause its customers to use its products and services in a

manner which infringes the ’8,854 Patent.

       45.      Based upon public information, Spin Master has intentionally induced and

continues to induce infringement of one or more claims of the ’8,854 Patent in this district and

elsewhere in the United States, by its intentional acts which have successfully, among other things,

encouraged, instructed, enabled, and otherwise cause Spin Master’s customers to use the Accused

Products in an infringing manner. To the extent that Spin Master is not the only direct infringer of

the ’8,854 Patent, it instructs its customers on how to infringe the ’8,854 Patent through its support

and sales to them, including their government and commercial clients, through Spin Master’s Sales

Outlets.

       46.      Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

       47.      Plaintiff is entitled to recover from Defendant its damages (including its lost profit

damages and other damages) sustained by Plaintiff as a result of Defendant’s wrongful acts in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        48.     Defendant’s infringement of Plaintiff’s rights under the ’8,854 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

               COUNT II: INFRINGEMENT OF U.S. PATENT NO. 9,067,667

       49.      Plaintiff re-alleges and incorporates by reference the paragraphs above.

       50.      Plaintiff is informed and believes that Spin Master has infringed and continues to

infringe one or more claims of the ’667 Patent, either literally or under the doctrine of equivalents,

                                                 37
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 38 of 91




through the manufacture and sale of the below identified Accused Products under its Air Hogs

drones brand, as incorporated into the below identified Accused Products. Based upon public

information, Spin Master has infringed and continues to infringe one or more claims of the ’667

Patent, including Claim 1, because it ships distributes, makes, uses, imports, offers for sale, sells,

and/or advertises devices that form a self-righting frame assembly for an aeronautical vehicle

(flying machine, drone, etc.). The identified Air Hog brand drones have a frame assembly which

causes them to self-right when they fall to the ground at any position, including in any inverted

state (i.e. other than right-side up). Pictorial examples of each of the Accused Products are shown

above in Paragraph 7 in this Complaint, but only the specific Accused Products identified and

depicted below shall be the “Accused Products” for purposes of this operative Complaint.

       51.     The below identified Accused Products have a frame structure with more than one

generally vertically oriented frame member with an uninterrupted, continuous peripheral edge

between the top portion and base portion, as shown below:

                                     Atmosphere Axis Drone




                                                 38
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 39 of 91




                                     Power Racer Drone




                                     Hyper Drift Drone




                                      SuperNova Drone




The Accused Products also have at least one generally horizontal oriented frame mechanically

coupled to the generally vertical oriented frame member at each intersecting location, as shown

below:




                                              39
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 40 of 91




                  Atmosphere Axis Drone




                    Power Racer Drone




                     Hyper Drift Drone




                            40
            Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 41 of 91




                                        SuperNova Drone




with the two frame members defining a central void and arranged in a fixed spatial relationship,

and includes a weighted bass in the lower section of the frame assembly that positions the center

of gravity near the bottom of the frame assembly and an apex defined at a top of the generally

vertically oriented frame member for providing an initial instability to start a self-righting process

when placed in an off-kilter and inverted orientation, as shown below:




                                                 41
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 42 of 91




                  Atmosphere Axis Drone




                            42
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 43 of 91




                    Power Racer Drone




                            43
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 44 of 91




                     Hyper Drift Drone




                            44
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 45 of 91




                                        SuperNova Drone




       52.     Despite knowledge of the ’667 Patent as early as 2017, based upon public

information, Spin Master continues to encourage, instruct, enable, and otherwise cause its

customers to use its products and services, in a manner which infringes the ’667 Patent.

       53.     Based upon public information, Spin Master has intentionally induced and

continues to induce infringement of one or more claims of the ’667 Patent in this district and

elsewhere in the United States, by its intentional acts which have successfully, among other things,

encouraged, instructed, enabled, and otherwise cause Spin Master’s customers to use the Accused

Products in an infringing manner. To the extent that Spin Master is not the only direct infringer of

the ’667 Patent, it instructs its customers on how to infringe the ’667 Patent through its support

                                                45
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 46 of 91




and sales to them, including their government and commercial clients, through Spin Master’s Sales

Outlets.

        54.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        55.     Plaintiff is entitled to recover from Defendant its damages (including its lost profit

damages and other damages) sustained by Plaintiff as a result of Defendant’s wrongful acts in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        56.     Defendant’s infringement of Plaintiff’s rights under the ’667 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

               COUNT III: INFRINGEMENT OF U.S. PATENT NO. 9,216,808

        57.     Plaintiff re-alleges and incorporates by reference the paragraphs above.

        58.     Plaintiff is informed and believes that Spin Master has infringed and continues to

infringe one or more claims of the ’808 Patent, either literally or under the doctrine of equivalents,

through the manufacture and sale of Accused Products under its Air Hogs brand, as incorporated

into the Accused Products. Based upon public information, Spin Master has infringed and

continues to infringe one or more claims of the ’808 Patent, including Claim 1, because it ships

distributes, makes, uses, imports, offers for sale, sells, and/or advertises devices that form a self-

righting frame assembly for an aeronautical vehicle (flying machine, drone, etc.). The Air Hogs

brand drones have a frame assembly which causes them to self-right when they fall to the ground

at any position, including in any inverted state (i.e. other than right-side up). Pictorial examples

of each of the Accused Products are shown above in Paragraph 7 in this Complaint, but only the




                                                 46
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 47 of 91




specific Accused Products identified and depicted below shall be the “Accused Products” for

purposes of this operative Complaint.

       59.     The Accused Products include a self-righting frame assembly with multiple frame

members arranged in a fixed spatial relationship that provide a passageway for airflow to the

interior void, as shown below:

                                   Atmosphere Axis Drone




                                        Power Racer Drone




                                               47
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 48 of 91




                     Hyper Drift Drone




                    Hyper Stunt Drone




                    Roller Copter Drone




                            48
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 49 of 91




                                      Deathstar Drone




                                      SuperNova Drone




a portion of the frame members form a dome shaped section with at least one of an apex or

protrusion generally centered within the dome section, as shown below:




                                              49
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 50 of 91




                  Atmosphere Axis Drone




                    Power Racer Drone




                     Hyper Drift Drone




                            50
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 51 of 91




                    Hyper Stunt Drone




                    Roller Copter Drone




                     Deathstar Drone




                            51
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 52 of 91




                                      SuperNova Drone




and a propulsion system within the interior void, as shown below:

                                   Atmosphere Axis Drone




                                              52
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 53 of 91




                    Power Racer Drone




                     Hyper Drift Drone




                    Hyper Stunt Drone




                            53
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 54 of 91




                    Roller Copter Drone




                     Deathstar Drone




                     SuperNova Drone




                            54
            Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 55 of 91




where the at least one of the apex or protrusion provide an initial instability to begin a self-righting

process when the frame assembly is placed on a generally horizontal surface and in contact with

the apex and protrusion, as shown below:

                                      Atmosphere Axis Drone




                                        Power Racer Drone




                                                  55
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 56 of 91




                     Hyper Drift Drone




                    Hyper Stunt Drone




                            56
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 57 of 91




                    Roller Copter Drone




                     Deathstar Drone




                            57
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 58 of 91




                                         SuperNova Drone




        60.     Despite knowledge of the ’808 Patent as early as 2017, based upon public

information, Spin Master continues to encourage, instruct, enable, and otherwise cause its

customers to use its products and services, in a manner which infringes the ’808 Patent.

        61.     Based upon public information, Spin Master has intentionally induced and

continues to induce infringement of one or more claims of the ’808 Patent in this district and

elsewhere in the United States, by its intentional acts which have successfully, among other things,

encouraged, instructed, enabled, and otherwise cause Spin Master’s customers to use the Accused

Products in an infringing manner. To the extent that Spin Master is not the only direct infringer of

the ’808 Patent, it instructs its customers on how to infringe the ’808 Patent through its support

and sales to them, including their government and commercial clients, through Spin Master’s Sales

Outlets.

        62.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        63.     Plaintiff is entitled to recover from Defendant its damages (including its lost profit

damages and other damages) sustained by Plaintiff as a result of Defendant’s wrongful acts in an



                                                 58
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 59 of 91




amount subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        64.     Defendant’s infringement of Plaintiff’s rights under the ’808 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

               COUNT III - INFRINGEMENT OF U.S. PATENT NO. 9,434,462

        65.     Plaintiff re-alleges and incorporates by reference the paragraphs above.

        66.     Plaintiff is informed and believes that Spin Master has infringed and continues to

infringe one or more claims of the ’462 Patent, either literally or under the doctrine of equivalents,

through the manufacture and sale of Accused Products under Spin Master’s Force1 drones brand,

as incorporated into the Accused Products. Specifically, the Accused Products meet each and every

element of at least Claim 17 of the ‘462 Patent, either literally or equivalently, because it ships

distributes, makes, uses, imports, offers for sale, sells, and/or advertises devices that comprise a

self-righting aeronautical vehicle (the Accused Products have a self-righting frame assembly for

an aeronautical vehicle (flying machine, drone, etc.)). The vehicle’s frame assembly causes the

Force1 drones to self-right when it falls to the ground at any position, including in any inverted

state (i.e. other than right-side up). Pictorial examples of each of the Accused Products are shown

above in Paragraph 7 in this Complaint, but only the specific Accused Products identified and

depicted below shall be the “Accused Products” for purposes of this operative Complaint.

        67.     The Accused Products have a self-righting frame assembly having a plurality of

frame members arranged in a fixed relationship, providing a passageway for airflow into an interior

void:




                                                 59
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 60 of 91




                  Atmosphere Axis Drone




                    Power Racer Drone




                     Hyper Drift Drone




                            60
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 61 of 91




                    Hyper Stunt Drone




                    Roller Copter Drone




                     Deathstar Drone




                            61
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 62 of 91




                                      SuperNova Drone




The Accused Products have at least one of an apex and a protrusion located generally centered
within at least one arched section, as shown below:


                                   Atmosphere Axis Drone




                                      Power Racer Drone




                                               62
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 63 of 91




                     Hyper Drift Drone




                    Hyper Stunt Drone




                    Roller Copter Drone




                            63
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 64 of 91




                                      Deathstar Drone




                                      SuperNova Drone




The Accused Products have a propulsion system located within the interior void, as shown below:

                                  Atmosphere Axis Drone




                                              64
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 65 of 91




                    Power Racer Drone




                     Hyper Drift Drone




                    Hyper Stunt Drone




                            65
            Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 66 of 91




                                      Roller Copter Drone




                                        Deathstar Drone




                                        SuperNova Drone




Upon completion of a self-righting process, the propulsion system is oriented within the self-

righting frame assembly to provide a lift force to the vehicle. The at least one of the apex and the

protrusion is adapted to provide an initial instability to begin a self-righting process when said

frame assembly lands from a position in air onto a generally horizontal surface oriented having the



                                                66
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 67 of 91




at least one of the apex and the protrusion contacting the generally horizontal surface, as shown

below:

                                   Atmosphere Axis Drone




                                               67
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 68 of 91




                    Power Racer Drone




                            68
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 69 of 91




                     Hyper Drift Drone




                            69
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 70 of 91




                    Hyper Stunt Drone




                            70
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 71 of 91




                    Roller Copter Drone




                            71
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 72 of 91




                     Deathstar Drone




                            72
               Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 73 of 91




                                        SuperNova Drone




After the self-righting process is complete, the propulsion system is oriented vertically, as shown

above.

         68.     Despite knowledge of the ’462 Patent as early as 2016, Spin Master continues to

encourage, instruct, enable, and otherwise cause its customers to use its products, in a manner

which infringes the ’462 Patent.

         69.     Based upon public information, Spin Master has intentionally induced and

continues to induce infringement of one or more claims of the ’462 Patent in this district and

elsewhere in the United States, by its intentional acts which have successfully, among other things,

encouraged, instructed, enabled, and otherwise cause Spin Master’s customers to use the Accused

Products in an infringing manner. To the extent that Spin Master is not the only direct infringer of

the ’462 Patent, it instructs its customers on how to infringe the ’462 Patent through its support


                                                73
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 74 of 91




and sales to them, including their government and commercial clients, through Spin Master’s Sales

Outlets.

        70.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        71.     Plaintiff is entitled to recover from Defendant the damages sustained by Plaintiff as

a result of Defendant’s wrongful acts in an amount subject to proof at trial, which, by law, cannot

be less than a reasonable royalty, together with interest and costs as fixed by this Court under 35

U.S.C. § 284.

        72.     Defendant’s infringement of Plaintiff’s rights under the ’462 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                COUNT V: INFRINGEMENT OF U.S. PATENT NO. 10,569,854

        73.     Plaintiff re-alleges and incorporates by reference the paragraphs above.

        74.     Plaintiff is informed and believes that Spin Master has infringed and continues to

infringe one or more claims of the ’9,854 Patent, either literally or under the doctrine of

equivalents, through the manufacture and sale of Accused Products under its Air Hogs brand, as

incorporated into the Accused Products. Based upon public information, Spin Master has infringed

and continues to infringe one or more claims of the ’9,854 Patent, including Claim 1, because it

ships distributes, makes, uses, imports, offers for sale, sells, and/or advertises devices that form a

self-righting frame assembly for an aeronautical vehicle (flying machine, drone, etc.). The

identified Air Hogs brand drones have a structural frame and a weighted mass which causes them

to self-right when they fall to the ground at any position, including in any inverted state (i.e. other

than right-side up). Pictorial examples of each of the Accused Products are shown above in




                                                  74
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 75 of 91




Paragraph 7 in this Complaint, but only the specific Accused Products identified and depicted

below shall be the “Accused Products” for purposes of this operative Complaint.

       75.     The Accused Products comprise a structural frame with an upper and lower region

with an exterior that is both convex and elliptical with a void in the center and that can sit upright,

as shown below:

                                     Atmosphere Axis Drone




                                        Power Racer Drone




                                                  75
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 76 of 91




                                      Hyper Drift Drone




                                       Deathstar Drone




                                      SuperNova Drone




The Accused Products include a maneuvering and lift mechanism (propellers, etc.) that

communicates with control electronics to control the flight. The maneuvering and lift mechanism

and the control electronics are both supported by the frame, as shown below:


                                              76
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 77 of 91




                  Atmosphere Axis Drone




                            77
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 78 of 91




                    Power Racer Drone




                            78
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 79 of 91




                     Hyper Drift Drone




                     Deathstar Drone




                            79
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 80 of 91




                                       SuperNova Drone




The Accused Products include a weighted mass (the engine) in the lower regions of the frame,

which assists in the self-righting process by way of gravity, as shown below:

                                    Atmosphere Axis Drone




                                               80
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 81 of 91




                    Power Racer Drone




                     Hyper Drift Drone




                            81
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 82 of 91




                     Deathstar Drone




                     SuperNova Drone




                            82
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 83 of 91




The Accused Products can be powered on (e.g. via on/off button placed on the aeronautical

vehicle), and can be caused to rise to an airborne position using a lifting force from the

maneuvering and lift mechanism:

                                  Atmosphere Axis Drone




                                   Power Racer Drone




                                           83
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 84 of 91




                                     Hyper Drift Drone




                                      Deathstar Drone




                                     SuperNova Drone




The drone can be descended toward the ground until it contacts the ground, as shown below:




                                              84
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 85 of 91




                  Atmosphere Axis Drone




                    Power Racer Drone




                     Hyper Drift Drone




                            85
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 86 of 91




                                       Deathstar Drone




                                      SuperNova Drone




An instability is created from the shape of the upper region of the frame when that contacts the

horizontals surface, and the shape of the frame and the weighted mass (engine) cause the drone to

right itself. The below picture clearly shows the drone engaging in a self-righting process when

the drone contacts the horizontal surface and that process results in the drone returning to an

upright position, as shown below:




                                               86
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 87 of 91




                  Atmosphere Axis Drone




                    Power Racer Drone




                     Hyper Drift Drone




                            87
             Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 88 of 91




                                         Deathstar Drone




                                        SuperNova Drone




       76.       Despite knowledge of the ’9,854 Patent as of, upon information and belief, the

issuance date of the ‘9,854 Patent, but no later than the date of the filing of this Complaint in this

action, based upon public information, Spin Master continues to encourage, instruct, enable, and

otherwise cause its customers to use its products and services, in a manner which infringes the

’9,854 Patent.

       77.       Based upon public information, Spin Master has intentionally induced and

continues to induce infringement of one or more claims of the ’9,854 Patent in this district and



                                                 88
              Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 89 of 91




elsewhere in the United States, by its intentional acts which have successfully, among other things,

encouraged, instructed, enabled, and otherwise cause Spin Master’s customers to use the Accused

Products in an infringing manner. To the extent that Spin Master is not the only direct infringer of

the ’9,854 Patent, it instructs its customers on how to infringe the ’9,854 Patent through its support

and sales to them, including their government and commercial clients, through Spin Master’s Sales

Outlets.

        78.     Defendant’s aforesaid activities have been without authority and/or license from

Plaintiff.

        79.     Plaintiff is entitled to recover from Defendant its damages (including its lost profit

damages and other damages) sustained by Plaintiff as a result of Defendant’s wrongful acts in an

amount subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        80.     Defendant’s infringement of Plaintiff’s rights under the ’9,854 Patent will continue

to damage Plaintiff, causing irreparable harm to Plaintiff for which there is no adequate remedy at

law, unless enjoined by this Court.

                                         JURY DEMAND

        81.     Plaintiff hereby demands a trial by jury on all issues so triable by right.

                                      PRAYER FOR RELIEF

        82.     Plaintiff respectfully requests the following relief:

                A.     An adjudication that one or more claims of the Patents-in-Suit has been

                       infringed, either literally and/or under the doctrine of equivalents, by the

                       Defendant;

                B.     An adjudication that Defendant has induced infringement of one or more

                       claims of the Patents-in-Suit;


                                                  89
Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 90 of 91




  C.    An award of damages to be paid by Defendant adequate to compensate

        Plaintiff for Defendant’s past infringement and any continuing or future

        infringement up until the date such judgment is entered, including interest,

        costs, and disbursements as justified under 35 U.S.C. § 284 and, if necessary

        to adequately compensate Plaintiff for Defendant’s infringement, an

        accounting of all infringing sales including, but not limited to, those sales

        not presented at trial; for the avoidance of doubt, Plaintiff seeks as its

        measure of damages its lost profits from Defendants but is entitled to at least

        a reasonable royalty;

  D.    A grant of permanent injunction pursuant to 35 U.S.C. § 283, enjoining the

        Defendant and its respective officers, agents, servants, employees, and

        attorneys, and those persons in active concert or participation with them

        who receive actual notice of the order by personal service or otherwise, from

        further acts of infringement with respect to any one or more of the claims

        of the Patents-in-Suit;

  E.    That this Court find Defendant liable for willful infringement of the Patents-

        in-Suit;

  F.    That this Court declare this to be an exceptional case and award Plaintiff its

        reasonable attorneys’ fees and costs in accordance with 35 U.S.C. § 285;

        and

  G.    Any further relief that this Court deems just and proper.




                                  90
           Case 6:21-cv-00002 Document 1 Filed 01/04/21 Page 91 of 91




Dated: January 4, 2021                    Respectfully submitted,

                                          By: /s/ Jonathan Hardt
                                          Michael Simons
                                          Texas State Bar No. 24008042
                                          Jonathan L. Hardt
                                          Texas State Bar No. 24039906
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          327 Congress Ave., Suite 490
                                          Austin, Texas 78701
                                          Tel: (512) 543-1354
                                          msimons@wsltrial.com
                                          jhardt@wsltrial.com

                                           C. Matthew Rozier*
                                           Colorado Bar No. 46854
                                           WILLIAMS SIMONS & LANDIS
                                           1550 Larimer Street, Suite 1067
                                           Denver, CO 80202
                                           Tel: (512) 717-6583
                                           mrozier@wsltrial.com

                                           HENINGER GARRISON DAVIS, LLC
                                           James F. McDonough, III (GA 117088)
                                           Jonathan R. Miller (GA 507179)*
                                           Travis E. Lynch (GA 162373)*
                                           3621 Vinings Slope, Suite 4320
                                           Atlanta, Georgia 30339
                                           Tel: (404) 996-0869, -0863, -0867
                                           jmcdonough@hgdlawfirm.com
                                           jmiller@hgdlawfirm.com
                                           tlynch@hgdlawfirm.com

                                          ATTORNEYS FOR PLAINTIFF ADVANCED
                                          AERODYNAMICS, LLC

 * application for admission Pro Hac Vice forthcoming




                                             91
